BRICKELL, C. J.
— There are cases in which it may be proper for the court of chancery to ascertain the compensation which ought to be paid solicitors, and to direct its payment’ from funds in the custody, or under the control of the court. There are other cases in which trustees, executors, administrators, or guardians are parties, and the court may very properly ascertain the compensation of the solicitors they have employed. But in ordinary cases, there is no ground or reason for the interference of the court between the solicitor and client; certainly no ground or reason for such interference as was indulged in this cause, depriving the'client of the unquestioned right to make such settlement of the suit as he may choose, and rendering a decree against' his adversary for the compensation of his solicitor. ■
*387The decree of the 26th May, 1881, is reversed and the canse remanded.